—Appeal by the defendant from an amended judgment of the Supreme Court, Kings County (Owens, J.), rendered November 16, 1995, convicting him of murder in the second degree, attempted murder in the second degree (two counts), and criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the amended judgment is affirmed.
The defendant’s claim that he was deprived of an opportunity to address the court at the time of his resentencing, in violation of CPL 380.50 (1) is unpreserved for appellate review (see, People v Green, 54 NY2d 878; People v Ramirez, 236 AD2d 564; People v Colon, 210 AD2d 247). In any event, the record indicates that the resentencing court substantially complied with the requirements of the statute (see, People v McClain, 35 NY2d 483, 491-492, cert denied sub nom. Taylor v New York, 423 US 852; People v Colon, supra). O’Brien, J. P., Ritter, Thompson, Friedmann and Goldstein, JJ., concur.